DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of claims 16-25 in the reply filed on 06/08/2022 is acknowledged. Claims 16-25 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein the second connecting portion is symmetric with respect to the first connecting portion and has a height difference from the first connecting portion”. The term “symmetric” and “height difference” are not clearly recited in terms of respective viewing angles as described in specification and drawings. Paragraph [0088] described HR and LR as the first and second connection portion and HR and LR  are symmetric in planer view (which is shown in top view of Fig. 17) and  HR and LR portion have height difference (which is shown in a side view of  Figs. 18-19). Accordingly, it is not clear if it was intended to claim “wherein the second connecting portion is symmetric with respect to the first connecting portion in a plan view and has a height difference from the first connecting portion in a side view” or NOT. For examination purpose, examiner is interpreting as such.

Claims 17-23 are rejected being dependent on claim 16.

Claim 18 further recites “wherein others of the second electrodes extend to regions between the first electrodes”. Paragraph [0088] describes HR and LR, Fig. 19  as the first connection portion and second connection portion respectively. Accordingly, considering electrodes in HR as first electrode and electrodes in LR as second electrode,  some second electrodes (see below as marked) lies below the first electrodes (20eb, 20ea, 30e2) (as claimed in claim 17) but it is  not clear how others of the second electrodes  (as marked) extends to regions  between the same first  electrodes (20eb, 20eb & 30e2) (as claimed in claim 18). Fig. 19 below rather shows that the others of second electrode extends to regions between some of the first electrodes (20ea) but NOT  between others of the first electrodes (20eb & 30e2) hence NOT between first electrodes in all scenarios. For examination purpose examiner is interpreting claims 17 & 18 as follows  (Original)  “wherein: the first connecting portion (HR) includes first electrodes (20ea, 20eb, 30e2), which are vertically stacked to form a staircase structure, the second connecting portion (LR) includes second electrodes, which are vertically stacked to form a staircase structure, and some of the second electrodes (see as marked below) extend to a region below the first electrodes (20ea, 20eb, 30e2)” (Claim 17)  and “wherein others of the second electrodes (see as marked) extend to regions between some of the first electrodes (20ea)” (Claim 18).

    PNG
    media_image1.png
    670
    1002
    media_image1.png
    Greyscale


Claim 22 further recites, “and the second connecting portion is symmetric with respect to the third connecting portion and has a height difference relative to the third connecting portion”.  The term “symmetric” and “height difference” are not clearly recited in terms of respective viewing angles as described in specification and drawings. Paragraph [0088] described HR and LR as the first and second connection portion and HR and LR  are symmetric in planer view (which is shown in top view of Fig. 17) and  HR and LR portion have height difference (which is shown in a side view of  Fig. 18). Interpreting first, second and third connecting portion as annotated in Fig. 18 below, there is NO height difference between second and third connection portion as claimed. It is not clear if it was intended to claim “and the second connecting portion is symmetric with respect to the third connecting portion in a plan view and has a height difference relative to the [[third]] first connecting portion in a side view” or NOT. For examination purpose, examiner is interpreting as such.

    PNG
    media_image2.png
    727
    941
    media_image2.png
    Greyscale


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 recites, “wherein: the first block structure further includes a third connecting portion, which is adjacent to the first connecting portion in a direction opposite to the second direction on the first connection region, and the second connecting portion is symmetric with respect to the third connecting portion and has a height difference relative to the third connecting portion” which is not clearly described in the specification.  Specification only describes HR and LR as the first and second connection portion in paragraph [0088] but no clear description of third connection portion  as claimed. MR, Fig. 23 shows another connection portion (other than HR and LR)  but nowhere in the specification clearly describes how MR  meets the claim limitation of third connection portion or any other LR or HR portion  in different block (e.g. as interpreted in Fig. 18 above) is meant to be the claimed third connection portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2019/0139977 A1)
Regarding claim 16, LEE discloses,



    PNG
    media_image3.png
    816
    849
    media_image3.png
    Greyscale




A three-dimensional semiconductor memory device (Fig. 5 as annotated above), comprising: 
a substrate (10) including a cell array region (A1 on which memory cells are disposed, para [0074]) and a first connection region (A2 on which pad portions 70p are disposed, para [0080]) arranged in a first direction (X); 
and a first block structure (BLK1, para [0059]) on the substrate, the first block structure including: a cell array portion on the cell array region (portion of BLK1 on A1);
a first connecting portion (as marked) on the first connection region and adjacent to the cell array portion in the first direction (X) ; 
and a second connecting portion (as marked) on the first connection region and adjacent to the first connecting portion in a second direction (Y) crossing the first direction, wherein the second connecting portion is symmetric with respect to the first connecting portion (in a top view of Fig. 5, second connection portion is symmetric with respect to first connection portion) and has a height difference from the first connecting portion (in a side view as seen in Fig. 5,second connection portion has a height difference of pads 70p with that of first connection portion).

Regarding claim 17, LEE teaches the device of claim 16 and further disclose, wherein: the first connecting portion includes first electrodes (electrodes 70 , para [0069], in region A & B as marked) , which are vertically stacked to form a staircase structure (as seen), the second connecting portion includes second electrodes (electrodes 70 in region C, D & E as marked), which are vertically stacked to form a staircase structure (as seen) , and some of the second electrodes extend to a region below the first electrodes (electrodes in region C lies below electrodes in region A and B) .  
Regarding claim 18, LEE teaches the device of claim 17 and further disclose, wherein others of the second electrodes extend to regions between the first electrodes (electrodes in region D & E extends  to regions between first electrodes in region A & B).
Regarding claim 20, LEE teaches the device of claim 19 and further disclose, wherein: the cell array portion includes third electrodes (70s, para [0077]), which are spaced apart from each other in the second direction (Y) and are located at a same level (as seen), and a number of the third electrodes is equal to or smaller than a sum of a number of the first electrodes and a number of the second electrodes (as seen number of third electrode is 8 which is less than the sum of number of first electrodes in region A & B and numbers of second electrodes in region C, D & E).
Regarding claim 21, LEE teaches the device of  claim 17 and further discloses, wherein: the first electrodes include first lower electrodes (electrodes in region B) , which are vertically stacked on the substrate, and first upper electrodes (electrodes in region A), which are vertically stacked on the first lower electrodes, and the first lower electrodes are offset from the first upper electrodes in the first direction (as seen electrodes in region B are offset from electrodes in region A in direction X ).  
Regarding claim 22, LEE teaches the device of claim 16 and further disclose, wherein: the first block structure further includes a third connecting portion (as marked) , which is adjacent to the first connecting portion in a direction opposite to the second direction (Y) on the first connection region (A2), and the second connecting portion is symmetric with respect to the third connecting portion (in top view of Fig. 5) and has a height difference relative to the third connecting portion (as seen in Fig. 5 height difference of pad portions 70p of the second and third connection portions).  
Regarding claim 23, LEE teaches the device of claim 16 and further disclose, further comprising a second block structure (BLK2) , which is on the substrate and is spaced apart from the first block structure, wherein the second block structure has a symmetric structure with respect to the first block structure ( in a top view of Fig. 5, BLK2 has symmetrical structure with respect to BLK1).


Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  KIM et al. (US 2018/0182775 A1).
Regarding claim 24, Kim discloses,



    PNG
    media_image4.png
    777
    688
    media_image4.png
    Greyscale

A three-dimensional semiconductor memory device (Fig. 2 as annotated above), comprising: a substrate (100) including a cell array region  (cell region R1, para [0017]) and a connection region (pad region R2, para [0017]) arranged in a first direction (second direction as shown in  Fig. 2); 
and a block structure on the substrate, the block structure including: a lower stack (as shown) including a plurality of lower electrodes (electrodes forming staircase  as shown), which are vertically stacked on the substrate to form a staircase structure on the connection region (as seen);
 and an upper stack (as shown) including a plurality of upper electrodes (120a-d, para [0019]), which are at a same level on the lower stack ( as seen) and are spaced apart from each other in a second direction (third direction as sin Fig. 2) crossing the first direction, Attorney Docket No. 239/1224_01- 36 -wherein a number of the lower electrodes is equal to or larger than a number of the upper electrodes (as seen in  Fig. 2 above, number of lower electrodes is four and  the  number of upper electrode is also four which is equal as claimed).

Regarding claim 25, LEE teaches the device of claim 24 and further disclose, wherein: the block structure on the cell array region has a first width in the second direction (width of 120(a) in third direction in Fig. 2) , the block structure on the connection region has a second width (W2) in the second direction , and the second width is larger than the first width (as seen).

Allowable Subject Matter
Claim 19 is objected to and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
With respect to claim 19,  the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
wherein: the first electrodes form an upward staircase structure in the second direction, and the second electrodes form an upward staircase structure in a direction opposite to the second direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813